Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the amendment dated 13 January 2022, the following occurred: Claims 1, 3, 5-12 have been amended; Claims 13-20 have been cancelled; Claims 21-28 are new.
Claims 1-12 and 21-28 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 13/772,833 dated 21 February 2013 which claims priority to U.S. Provisional Patent Application No. 61/676,556 dated 27 July 2012.

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: display of a dynamically updated compliance icons that indicates whether patients are compliant in using a medical device, transmission of a request for an updated determination as to whether one of the patients is currently compliant, receive selection and transmit a compliance report request, request additional usage data, receive and store the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 12, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for compliance reporting.
Regarding Claims 1 and 12, the limitations of (Claim 1 being representative) display a graphical layout comprising a plurality of compliance [...indications...] and a list of names of a corresponding plurality of patients, wherein each patient is associated with one of a plurality of medical devices, and wherein each compliance [...indication...] is dynamically updated to indicate whether the corresponding patient is currently compliant in using the associated medical device; transmit a request for an updated determination of whether any one of the plurality of patients is currently compliant; receive a selection of any one of the plurality of compliance [...indications...]; and transmit a request for a compliance report for the corresponding patient in response to receiving the selection of the any one compliance [...indication...]; storing usage data for the plurality of medical devices; storing a plurality of data requests; storing a plurality of determinations of whether each of the plurality of patients is compliant; access the usage data; create a data request for the medical device associated with the any one patient for additional usage data; store the data request; receive a communication from the medical device associated with the any one patient; access the stored data requests and transmit the data request to the medical device associated with the any one patient in response to receiving the communication; receive usage data from the medical device associated with the any one patient after transmitting the data request; and store the usage data received from the medical device associated with the any one patient; and access usage data stored for the medical device associated with the any one patient; compare the accessed usage data to a compliance criterion; update the determination of whether the any one patient is currently compliant based on the comparison; receive the request for the updated determination of whether the any one patient is currently compliant; access and transmit the updated determination of whether the any one patient is currently compliant for display in the graphical layout as one of the plurality of compliance icons in response to receiving the request for the updated determination; receive the request for the compliance report; and generate the compliance report and transmit the compliance report in response to receiving the request for the compliance report.
display a graphical layout comprising: plurality of compliance [...indicator(s)....] and a list of names of a corresponding plurality of patients, wherein each patient is associated with one of a plurality of medical devices, wherein each compliance [...indicator(s)....] comprises a word or a symbol, and wherein each compliance [...indicator(s)....] is dynamically updated to indicate whether the corresponding patient is currently compliant in using the associated medical device; a table of columns and rows, wherein a first one of the columns comprises the plurality of compliance [...indicator(s)....], wherein a second one of the columns comprises the list of names of the plurality of patients, and wherein each compliance [...indicator(s)....] is arranged in the same row as the name of the corresponding patient; and a multiple report [...indicator(s)....] to generate a plurality of compliance reports and a [...selection...] to select any one of a plurality of types of the corresponding patients for the plurality of compliance reports, wherein the plurality of types comprises patients who are currently compliant or patients who are currently non-compliant; transmit a request for an updated determination of whether any one of the plurality of patients is currently compliant; receive a selection of any one of the plurality of compliance [...indicator(s)....]; transmit a request for a compliance report for the corresponding patient in response to receiving the selection of the any one compliance [...indicator(s)....]; receive a selection of the multiple report [...indicator(s)....] and a selection of the [...selection...] for any one of the plurality of types; and transmit a request for a plurality of compliance reports for the corresponding patients of the any one type in response to receiving the selection of the multiple report [...indicator(s)....] and the selection of the [...selection...]; storing usage data for the plurality of medical devices; storing a plurality of data requests; storing a plurality of determinations of whether each of the plurality of patients is compliant; access the stored usage data; and create a data request for the medical device associated with the any one patient for additional usage data; store the data request; receive a communication from the medical device associated with the any one patient; access the plurality of data requests and transmit the data request to the medical device associated with the any one patient in response to receiving the communication; receive usage data from the medical device associated with the any one patient after transmitting the data request; and store the usage data received from the medical device associated with the any one patient; and access usage data stored or the medical device associated with the any one patient; compare the accessed usage data to a compliance criterion; update the determination of whether the any one patient is currently compliant based on the comparison; receive the request for the updated determination of whether the any one patient is currently compliant; access the determination and transmit the updated determination of whether the any one patient is currently compliant or display in the graphical layout as one of the plurality of compliance [...indicator(s)....] in response to receiving the request for the updated determination; receive the request for the compliance report; generate the compliance report and transmit the compliance report in response to receiving the request for the compliance report; receive the request for the plurality of compliance reports; and generate the plurality of compliance reports and transmit the plurality of compliance reports in response to receiving the request for the plurality of compliance report
as drafted, are each a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system implemented by a computer comprising a display, databases, servers, and icons, the claimed invention amounts to managing personal behavior or interaction between people (i.e., a person or persons following a series of instructions or rules). For example, but for the computer comprising a display, databases, servers, and icons, this claim encompasses a person creating various requests for request for usage data, outputting the request, receiving the results, analyzing the results, and outputting the analysis in the manner described in the identified abstract idea(s), supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer comprising a display, multiple servers, and multiple databases that implements the identified abstract idea. The 
The claim further recites the additional elements of (1) displaying data, (2) transmitting a data request to any one medical device, (3) receiving usage data from any one medical device, (4) a network, (5) receiving and transmitting data to a user device, (6) a menu, and alternatively (7) compliance icons. Each of the displaying (i.e., outputting), transmitting and receiving steps are recited at a high level of generality (i.e., as a general means of outputting, receiving, and/or transmitting data) and amounts to the mere receipt or transmission of data, which is a form of extra-solution activity. The Additional elements of a network, compliance icons, and menus amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer, servers, icons, and databases to perform the noted steps amounts to 
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) displaying data, (2) transmitting a data request to any one medical device, (3) receiving usage data from any one medical device, and (5) receiving and transmitting data to a user device, were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). 
The additional element of (4) a network was determined to merely generally link the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE).
The additional element of (6) a menu was determined to merely generally link the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and alternatively determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates 
The additional element of (7) a compliance icon was alternatively determined to merely generally link the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and alternatively determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that displaying information as a selectable icon is well-understood, routine, conventional activity in the field (see PTAB Oral Hearing Transcript for parent application No. 13/772,833 dated 24 July 2019 at Pg. 4, Lns. 13-16; see also US 2005/026780 to Ray at Fig. 6, Para. 0033; US 20030036683 to Kehr at Para. 0362; US 20100017754 to Cafer at Abstract, Fig. 1, Para. 0040). 
Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-11 and 21-27 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2 merely describe(s) the type of servers. Under practical application the recitation of a particular type of server (a virtual server) represents mere instructions to apply the exception using generic computer components. Under significantly more the recitation of virtual servers represents well-understood, routine, and conventional elements (see 

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claims 13-20 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
As explained in more detail below, claim 1 integrates the alleged judicial exceptions (e.g., methods of organizing human activity) into a "practical application" (e.g., an improved system for managing patient compliance data and generating compliance reports).
Regarding (a), the Examiner respectfully disagrees. The claimed “improved system for managing patient compliance data and generating compliance reports” does not provide a practical application by any measure described in MPEP 2106.
The Specification of the present application identifies both a technical problem and a solution to that problem.
Regarding (b), the Examiner respectfully disagrees. The problem described in the cited portion of the Specification does not describe a technical problem cause by the technological environment to which the claims are confined (one or more general-purpose computers). At best the described problem is a medical or business problem, it is not a problem caused by computers.
Furthermore, there is no meaningful distinction between, for example, claim 44 of the present application and the claims at issue in Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018). 
Regarding (c), the Examiner respectfully submits that the present invention is unlike that in Core Wireless because the claimed invention in Core Wireless solved a described technological problem (inability to access data on small computer screens). In the present invention, there is no technological problem that is being solved.
There is also no meaningful distinction between, for example, claim 1 of the present application and some of the claims at issue in Data Engine Techs. LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018).
Regarding (d), the Examiner respectfully submits that the present invention is unlike that in Data Engine Techs. because the claimed invention in Data Engine Techs. solved 

Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claims 1-20, the Applicant has cancelled Claims 13-20 rendering the rejection of those claims moot. Regarding the remaining claims, the Applicant has amended the claims to overcome the bases of rejection.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claims 13-20 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments in light of the present amendments and withdraws the prior art rejection.
	
	
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Hayes et al. (U.S. Pre-Grant Patent Publication No. 2008/0140449) which discloses a system that provides reports based on medical compliance determinations. 
Cafer et al. (U.S. Pre-Grant Patent Publication No. 2010/0017754) which discloses a system that provides a graphical icon detailing whether a patient is compliant with medication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626